Case 1-17-01005-ess   Doc 282-1   Filed 09/02/20   Entered 09/02/20 19:43:09




           EXHIBIT A
                   Case 1-17-01005-ess                    Doc 282-1           Filed 09/02/20            Entered 09/02/20 19:43:09


          ' 2570- Subpoena to Produce Documents . Information, or Objects or To Permit Inspection in a Bankmptcy Case or Adversary Proceeding) (12/15)
, B2570 (Form


                                             UNITED STATES BANKRUPTCY COURT
     Eastern                                                                District of New York
    --------------------                                                                    --------------------
 In re Tashanna           B. Golden f/k/a Tashanna          B. Pearson
                                          Debtor
                                                                                     Case No . 16-40809-ess
            (Complete ij'issued in an adversary proceeding)
                                                                                     Chapter _7___            _
 Tashanna        B. Golden f/k/a Tashanna             B. Pearson
                                         Plaintiff
                                             v.                                     Adv. Proc. No_ 17-01005-ess
 Nat'I Collegiate Student Loan Trust 2005-3, et al.

                                       Defendant

           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
           INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
    To: Citibank, N.A., 6460 Las Colinas Blvd ., LCB-110 , Irving, Texas 75039
                                                           (Name ofperson lo whom the subpoena is directed)

    ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents , electronically stored information , or objects , and to permit inspection , copying , testing , or sampling of the
    material:        See Exhibit A hereto

  PLACE                                                                                                     DATE AND TJME
 Boies Schiller Flexner LLP, 55 Hudson Yards, New York, NY 10001 3/02/20

  D Insp ection c~lPr emises: YOU ARE COMMANDED to permit entry onto the designated premise s, land, or
  oth er property poss essed or controlled by you at the time , date, and location set forth below, so that the requesting party
  may inspect. measure , survey, photograph, test, or sample the property or any designated object or operation on it.

I PLACE                                                                                                   I DATE AND TIME




         The following provision s of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached - Rule 45(c), relating to the place of compliance; Rule 45(d) , relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g). relating to your duty to respond to this subpoena and the potential consequences of not
 doing so .

  Date :        ,/'!.Ji,,
           ~                             CLERK OF COURT

                                                                                   OR

                                         Signature 1?/'Clerkor Deputy Clerk

 The nam e, address, email address , and telephone number of the attorney representing (name of party)
 Tahsanna B. Golden                   , who issues or requests this subpoena , are:

  George F. Carpinello, Boies Schiller Flexner LLP, 30 South Pearl Street, Albany, NY 12207, gcarpinello@bsfllp.com, (518) 434-0600
                                   Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information , or tangible things, or the
 inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
 the person to whom it is directed. Fed . R . Civ. P. 45(a)(4).
                Case 1-17-01005-ess                  Doc 282-1            Filed 09/02/20             Entered 09/02/20 19:43:09


13257!/(hmn 2570- Subpoena to Produce Documents, Information. or Objects or To Permit [nspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                               PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name o_f'individual and title, (la11y): _____________________                                                               _
on (date) ____            _


0   I served the subpoena by delivering a copy to the named person as follows: ________________                                                               _

________________                                       on (date) _________                        ; or


D I returned     the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $ ________                 __    _

 My fees are $ ____               for travel and $____               for services , for a total of$ ___           _


          I declare under penalty ofpe1jury that this information is true and correct.

Date: -------

                                                                                                              Server's signature


                                                                                                            Printed name and title




                                                                                                               Server's address


Additional information concerning attempted service, etc,:
                 Case 1-17-01005-ess                        Doc 282-1              Filed 09/02/20           Entered 09/02/20 19:43:09


 13257()(Form 2570      Subpoena to Produce Documents, Information. or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                               Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                          (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

  (c) Place of compli:rnce .                                                                     (ii) disclo sing an unretained exp ert's opinion or information that does
                                                                                           not descr ibe specific occurrences in dispute and results from the expert's
    (I) For a Trial, Hearing. or Deposition. A subpoena nrny command a                     study that was not requested by a party .
 person to attend a trial. hearing , or deposition only as follows:                            (CJ Sp ecifi,ing Con ditions as an Alternat ive. In the circumstance s
      (A) within 100 miles of where the person resides. is emplo yed , or                  described in Rule 45(d)(3)(B), the court may , instead of quashing or
 regularly transacts busin ess in person; or                                               modifying a subpoena, order appearance or produ. ,tion under specified
      (B) within the state wh..:rc the person resides, is employed. or regularly           conditions if the serving party:
 transact s busines s in person. if the person                                                    (i) shows a substuntial need for the testimony or material that cannot
        (i) is a part~' or a party ' s officer; or                                         be otherwise met w ithout undue hard ship; and
        (ii) is commanded to attend a trial and would not incur substantial                       (ii) ensures that the subpoenaed person will be reasonably
 expense .                                                                                 compensated.

   (]) J·,1r Other Discorery . A subpoena may command:                                     (c) Duties in Responding    to a Subpoena.
     (A) production of docwnents . or electronically stored mformation , or
 thing s at a place within 100 miles of where the pers on resides, is employed.                (IJ Producing Documel/ls or Eleclronical(v Stored lnJ<mnation. These
 or regularl y transacts busine ss in person : and                                          procedures apply to producing documents or clcctronically stored
     (B) inspection of premis es. at the premises to be inspected.                          information:
                                                                                                 (,1) Do cuments. A person responding lo a subpoena to produce
 (d) Protecting a Person Subject to a Subpoena; Enfon·emcnt.
                                                                                           documents mu st produ ce them as they arc kept in the ordinary course of
                                                                                            business or must organize and label thtm to correspond to the categories in
      ( I) Avoiding Undue Burden or Expense; Sanctions. -A party or
                                                                                           tile demand.
attorney responsihk for issuing and serving a subpoena must take
                                                                                                 (BJForm for Producing Electronic a/Jy Stored informati on Nor
re,tsonable steps to avoid imposing undue burden or expense on a person
                                                                                           .Siiec{/icd ff a subpoena does not spe, ,ify a form for producing         . .
subject to the subpoena. The court for tl1e district where compliance is
                                                                                           ekctronical!y stored information . the person rcspondmg must produce 1t m
required must enforce thi s duty and impose an appropriate sanction -
                                                                                           a fonn or fonn s in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees - on a
                                                                                           usable form or forms.
party or attorney who foils to comply .
                                                                                                 (CJ Ele czronically Stored lr1fim11ationProduced in Only One Form. The
                                                                                           person respo nding need not produce the same electronically stored
   (2) Command w Prod11c·e Materials or Permit Inspe ction.
                                                                                           informati on in more than on" form .
     (A! Appearan ce Not Required. A perso n commandt:d to produce
                                                                                                 (DJ Inaccessible Electronicai(V Stor ed lr!fimnatfrm The person
docm11ents. dectronically stored information. or tangible things . or to
                                                                                           responding need not provide discovery of electronically stored information
permit the insp.:ction of premise s, need not appear in person at the place of
                                                                                           from sources that the perso n identifie s as not reasonably accessible because
production or inspection unle ss also commanded to appear for a deposition ,
                                                                                           of undue burd en or cost. On motion to compel discovery or for a protective
hearing, or trial.                                                           .
                                                                                           order , the person responding must show that the infonnation is not
     (H! Objections. A per son commanded to produce dornm ents or tangible
                                                                                           rea sonably accessible because of undue burden or cost. If that showing is
things or t~ permit inspection may serve on the party or attorney designated
                                                                                           made the co urt mav nonetheless order discovery from such sources if the
in the subpoena. a written objection to inspecting . copying. testing or
                                                                                           rcque ~ting party sh~>wsgood cause , considering the limitations of Ruic
sampling any or all of the material s or to inspecting the premises - or to
                                                                                           26(b)(2)(C). The co urt may spccity conditi ons for the discovery .
producing electronically stored information in the form or forms requested .
The objection must be served before lhe earlier of the time specified for
                                                                                             (]) Claim ing Privil ege or Protection .
complian ce or 14days aller the subpoena is served . If an objection is made ,
                                                                                               (.1) I,!fi1rmalion Withheld. A person withholding subpoenaed .
the following rules apply:
                                                                                           information under a claim that it is privileged or subject to protection as
       (i) At any time , on notice to the commanded person , the serving party
                                                                                          trial-preparntion material must:
ma v move the court for the district where compliance is required for an
                                                                                                 (i) expressly make the claim : and                              . .
orrier compelling production or inspection .
                                                                                                 ( ii) describe the nat mc of the withheld documents, comnrnmcauons ,
       ( ii) These acts may be required only as directed in the order. and the
                                                                                          or tarn!iblc lhings in a manner that. without revealing information itself
order must protect a person who is neither a paity nor a party 's officer from
                                                                                          privil;ged or pr~tcctcd, will enable the parties to assess the claim.
signifkant expense resulting from compliance .
                                                                                               (BJ Information Prod11ced. If information produced in response to a
                                                                                          subpoena is subject to a claim ofpr ivikg e or of protecti on us trial-
  (3) Quashing or Mod(t~:ing a Subpoena .
                                                                                          preparation material , the person making the claim may notify any _party that
    (AJ H'hen Requ ired. On timely moti on, the court for the district where
                                                                                          rec..:ived th~ information oflhc claim and th.,;basi s for it. Afler be111g
comp! iancc is required must quash or modily a subpo..:na that:
                                                                                          notified. a part y must promptly return , sequester. or destroy the specified
      (i) fails lo allow a reasonable time to comply ;
                                                                                          informati on and any copies it has: must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                          until the claim is resolved; must take reasonable step s to retrieve the
specified in Ruk 45(c):
                                                                                          informati on if the party disclosed it before being notified ; and may
      (ii1) requires disclosur e of privileged or other prot ected matter. if no
                                                                                          promptly present the infonnation under seal to the cou1t for_the ~istrict
exception or waiver applies; or
                                                                                          where cornpliancc is required for a detcnnination of the claim. 1 he person
      (iv) subjects a person to undue burden.
                                                                                          who produced the infonnation must preserve the infonnati on unlil the chum
    (B) 1-Vhe,.;Permitted To protect a person subject to or uffocted by a
                                                                                          is resolved.
subpoena. the ..:ourt for the distri ct where compliance is required may, on
motion. quash or modify the subpoena if it requir es :
                                                                                          (~) Con km pt. The court for the district where compliance is re_quired- and
      (i) disclosing: a trade sec ret or other confidential research.
                                                                                          also. after a motion is transferred . the issuing court- may hold Ill conkmpt
devdopment , or commercial information : or
                                                                                          a person who , having been served, fails without adequate excuse tn obey
                                                                                          the subpoena or an order related to it.


                                           for access to subpoena mat erials, see Fed. R. Civ. P. 45(a) Committee Note ('.!013)
 Case 1-17-01005-ess         Doc 282-1      Filed 09/02/20     Entered 09/02/20 19:43:09




                                         EXHIBIT A

                             DOCUMENTS TO BE PRODUCED

I. Documents concerning your policies, procedures and practices for considering a
   borrower's educational cost of attendance when originating loans including, but not
   limited to, loans that are held by National Collegiate Student Loan Trust 2006-4 or
   GOAL Structured Solutions Trust 2016-A (herein after referred to as "Defendants") or
   are served by Firstmark Services LLC or Pennsylvania Higher Education Assistance
   Agency.

2. Documents concerning your policies, procedures and practices for considering whether
   a loan was a qualified education loan as defined in 11 U.S.C. § 523(a)(8) when
   originating loans including, but not limited to, loans that are held by Defendants.

3. Documents concerning your policies, procedures and practices for considering whether
   a borrower had other loans, scholarships or financial aid of any kind when originating
   loans that are held by the Defendants.

4. Documents sufficient to show the number of loans that you have made from 2005 to
   present and, of those loans, (a) which loans were certified by the educational institution as
   within the county of attendance, and (b) which loans were within the cost of attendance at
   the subject institution.

5. Documents sufficient to show how you report to credit reporting agencies the status of
   student loans made by you that are discharged in bankruptcy.

6. All documents relating to the transfer of any loans to the Defendants or to Goldentree
   Asset Management.

7. Documents concerning your policies, procedures and practices for determining whether a
   borrower on a student loan is entitled to notification that such borrower may be entitled to
   a tax deduction for some or all the interest paid on said loan under the Internal Revenue
   Code.

8. Documents that reflect how student loans that have been transferred by you to the
   Defendants or to Goldentree Asset Management are treated after they go to default.

9. Documents that reflect how student loans that have been transferred by you to the
   Defendants or to Goldentree Asset Management are treated after the borrower has received
   a discharge in bankruptcy.

10. The documents covering any representations or warrantees made by you with regard to
   the transfer of student loans to Defendants or Goldentree Asset Management.

11.All documents concerning the relationship, as it relates to student loans, of Citibank N.A.
   with the following:
Case 1-17-01005-ess     Doc 282-1     Filed 09/02/20   Entered 09/02/20 19:43:09




      a) Goldentree Asset Management

     b) GOAL Structured Solutions Trust, 2016

     c) GS2 Grantor-Trust 2016-A

     d) GS2 Depositor 2016-A, SPV, LLC

     e) Goal Structured Solutions, Inc.,

     f) Turnstile Capital Management, LLC

     g) Pennsylvania Higher Education Assistance Agency
